The judgment; of the Supreme Court was entered,
Per Curiam.
The plaintiff in error, so far from being a purely public charity, is not a public charity at all. It is a private corporation for the benefit of its members, as much so as any other beneficial or literary society. It might permit others than members to use the library, but nobody could call it to account for refusing such permission. It is clearly not within the principles settled by the court in Donohugh’s Appeal, 5 Norris 306.
Judgment affirmed.